On Motion for Rehearing.
FUNDERBURK, Justice.
Consideration of H. D. Hardy’s motion for rehearing has convinced us that we were in error in concluding that the owners of condemned lands are required by R. S. 1925, art. 3266, subd. 6, to file their objections to the award of the commissioners with the county judge. Sinclair v. City of Dallas (Tex. Civ. App.) 44 S.W.(2d) 465, does not so hold. It merely holds that the objections must be filed (omitting to state with whom) within ten days after the award is filed with the county judge. In Fitzgerald v. City of Dallas (Tex. Civ. App.) 34 S.W.(2d) 682, it is
stated that the objections are required to be filed with the county judge, but that statement was entirely .unnecessary to a decision of the question before the'court. While the statute plainly says that the award of the commissioners shall be filed with the county judge, it does not say the objections to the award must be filed with that officer. Gooc reasons occur to us why the award should be filed with the county judge and the objections with the county clerk. Timely filing of the objections is the initiation of a suif in the county court. It invokes the jurisdiction of the court as such to determine the correctness of the award. It constitutes the authority of the county clerk to issue citations The filing of the objections to the award is analogous to the filing of the initial pleading by which suits are ordinarily instituted in the county court. It would certainly be out of keeping with the usual practice if the pleading by which the court’s jurisdiction is invoked was not required to be a file paper of the custodian of the court’s records. On the other hand, as pointed out in the original opinion, unless and until objections are timely filed, the jurisdiction of the county court as such is never invoked. Prior to that time, the judge acts as a special commissioner or agency to carry out the mandate of the statute. ■ It is true, if the objections be not required to be filed with the county judge, he will have to take judicial knowledge of their filing with the clerk in order to know whether objections be or be not filed. But the judge of a court is required to take judicial knowledge of the proceedings in his own court, and the clerk would not, we think, be required to take judicial knowledge of the filing of the papers with the county judge. In such case no means would appear by which the county clerk could know when it was his duty to issue citations. These are the principal considerations upon which we now reach the conclusion that the statute, upon a proper interpretation, requires the objections to become a record of the county court, and, in the absence of the specification for filing with any other officer, should be filed with the county clerk as the custodian of that court’s records
The award of the commissioners was filed with the county judge on September 23, 1929 The objections to the award were filed with the county clerk on October 3, 1929. They were therefore filed within ten days after the filing of the award with the county judge as provided by the statute.
We still adhere to the view that the defect, if any, in the award, rendered it at most voidable and subject to correction in the trial of the case in the county court. We are also of opinion that, whether voidable or void, compliance with the statute (Vernon’s Ann. Civ. St. art. 3268) as to making a deposit would authorize entry upon the land pending the disposition of the case or appeal to the courts.
We therefore conclude that the motion for rehearing should be overruled, which is accordingly so ordered.